In the
 United States Court of Appeals
              For the Seventh Circuit
                       ____________

No. 05-4018
NANCY R. LAMON,
                                       Petitioner-Appellant,
                             v.

ANA M. BOATWRIGHT,
                                       Respondent-Appellee.
                       ____________
         Appeal from the United States District Court
              for the Eastern District of Wisconsin.
        No. 04-C-873—Rudolph T. Randa, Chief Judge.
                       ____________
 ARGUED SEPTEMBER 22, 2006—DECIDED NOVEMBER 8, 2006
                    ____________


 Before POSNER, ROVNER, and EVANS, Circuit Judges.
  EVANS, Circuit Judge. Three years ago, in a 4-3 decision
on direct review, the Wisconsin Supreme Court rejected
Nancy Lamon’s claim that the state violated the rule
announced in Batson v. Kentucky when it exercised a
peremptory challenge against the only black member of
the venire summoned to sit as potential jurors at her trial
on a state charge of armed robbery. Before the supreme
court turned her down, the same claim was rejected by both
the state trial judge in Rock County, Wisconsin, and the
Wisconsin Court of Appeals. Accordingly, Lamon’s claim has
been rejected, and her robbery conviction affirmed, by all
three levels of the Wisconsin judicial system.
2                                               No. 05-4018

  Having exhausted her state remedies, Lamon moved to
federal court where her petition for habeas corpus met with
a similar lack of success. Chief Judge Rudolph T. Randa of
the United States District Court for the Eastern District of
Wisconsin rejected her claim in 2005. Lamon now appeals
that decision to us, but given the present posture of the
case—a collateral review subject to the stringent limitations
of AEDPA where we are not free to simply pick sides
between the Wisconsin Supreme Court majority and
dissenting opinions—we conclude that her losing streak
must continue.
  The facts of Ms. Lamon’s case are simple, and not really
important to the issue she presents to us. But to put the
case in perspective, here is what it was all about: Lehman
Jones (who like Lamon is an African-American) was driving
home one night when Lamon flagged him down and asked
to be taken to a telephone; while together in the car, and
with Lamon pointing an object at his side that he thought
was a gun, Jones surrendered his wallet; Lamon then left
the car and retreated to a car being driven by
an accomplice. Armed robbery charges against her (as a
repeat offender) were issued a few days later.
  During the jury selection process, the prosecutor exercised
a peremptory strike against Dondre Bell, a resident of
Beloit, Wisconsin, without questioning him individually.
Lamon challenged the strike under Batson v. Kentucky, 476
U.S. 79 (1986), and the judge held a hearing in chambers.
The judge assumed Lamon had established a prima facie
case of discrimination because Bell was the only black
member of the venire. Accordingly, the judge asked the
prosecutor to explain her strike.
  The prosecutor responded that she doubted Bell’s verac-
ity. She explained that her office prosecuted many Beloit
residents named Bell and that a computer check
the previous day revealed numerous police contacts at Bell’s
No. 05-4018                                                3

address, including one in which a “Mrs. Bell” reported that
her husband had stolen her car to support his drug habit.
And, the prosecutor continued, Bell did not respond affirma-
tively when she asked if any relative or close friend had
been convicted of a crime or been a victim of crime. This,
she said, caused her to doubt Bell’s credibility. Her suspi-
cions increased, she explained, because Bell simply wrote
“varies” on a questionnaire form that asked him to detail
his employment over the past 5 years.
  Lamon responded that “Bell” is a common name and that
it was unknown how long Dondre Bell was living at his
current address. It followed, Lamon insisted, that the
prosecutor should have individually questioned Bell about
her concerns before striking him. Lamon then asked the
judge to individually question Bell before ruling on her
Batson objection. The judge asked the prosecutor why
she had not questioned Bell, and she iterated her con-
cern that Bell would not have been forthright and also
stated that she did not want to “single him out.” The
judge declined to question Bell and concluded, “Well, I think
the State has made its case and it does have just cause for
the strike.”
  After Lamon was convicted, as we said, her appellate
claims (including several besides her Batson argument)
were denied, first by the trial court, next by the Wisconsin
Court of Appeals, State v. Lamon, 646 N.W.2d 854 (Wis. Ct.
App. 2002) (per curiam), and finally by the Wisconsin
Supreme Court. State v. Lamon, 664 N.W.2d 607 (Wis.
2003).
  The Wisconsin Supreme Court rejected Lamon’s conten-
tion that the trial judge was not in a position to adequately
assess the prosecutor’s credibility since she had not ques-
tioned Bell individually before exercising her strike and the
judge was unwilling to question Bell himself before ruling
on the issue. The court correctly explained that Batson
4                                                  No. 05-4018

outlines a three-step process for determining if a peremp-
tory strike violates the Equal Protection Clause: (1) the
defendant must establish a prima facie case that the strike
was racially motivated, (2) the burden then shifts to the
prosecutor to come forward with a race-neutral reason for
the strike, and (3) the trial judge must assess the credibility
of the explanation and determine whether purposeful
discrimination has been established. Id. at 615-16 (citing
Batson, 476 U.S. at 96-98). Applying this test to Lamon’s
case, the court concluded that the trial judge’s ruling,
although quite skimpy, sufficiently showed that he assessed
the prosecutor’s credibility and not merely, as the dissent
contended, whether the prosecutor’s explanation was race-
neutral. Id. at 624; see id. at 639-40 (Bradley, J., dissent-
ing). The court held that more elaborate findings were not
required. Id. at 624 (citing Miller-El v. Cockrell, 537 U.S.
322, 347 (2003) (hereafter Miller-El I ) (“We adhere to the
proposition that a state court need not make detailed
findings addressing all the evidence before it.”)). The
court then held that the trial judge’s finding of no dis-
criminatory intent was not clearly erroneous. As the
court explained, it is counsel’s credibility that the trial judge
must assess, and while it might have been helpful for the
judge to have heard Bell’s responses to questioning by the
prosecutor before the strike was exercised, under the
totality of the circumstances, that was not necessary. Id. at
620-21 (citing Hernandez v. New York, 500 U.S. 352, 365
(1991)). The court reasoned that the entire record, including
the results of the computer check and Bell’s answer to the
employment history question on the questionnaire, sup-
ported the trial judge’s decision to credit the prosecutor’s
facially nondiscriminatory reasons for exercising the strike
as she did. Id. at 627-28.
  Three justices dissented in two opinions. All three joined
in parts I and II of Chief Justice Shirley S. Abramson’s
dissent, which argued that the trial judge failed to fulfill his
No. 05-4018                                                  5

duty, under Batson’s third step, to assess the credibility of
the prosecutor’s explanation and to include detailed find-
ings in the ruling itself. Id. at 628-35 (Abrahamson, C.J.,
dissenting); id. at 39-40 (Bradley, J., dissenting). Going
further than the other two dissenters, the chief justice also
argued that generating a police report on Bell’s address was
itself evidence of discrimination, and that the trial judge
had a duty to inquire, sua sponte, whether the prosecutor
conducted similar background investigations on white
members of the venire. Id. at 635-39. The court itself
answered this last point by noting that the burden of
persuasion lay with Lamon, who did not pursue this inquiry
at the Batson hearing. (Id. at 628 n.13.) (At oral argument
before us, Lamon conceded that the trial court had no such
duty.)
  In this appeal, Lamon argues that: (1) it is impossible
to discern from the trial judge’s brief ruling whether he ever
evaluated the prosecutor’s credibility—and the truthfulness
of her explanation for her strike—as required under
Batson’s third step, (2) even if the trial judge made a
determination as to the prosecutor’s credibility, his conclu-
sion should be disregarded because he ruled with-
out questioning Bell individually, and (3) the trial judge
erred in his factual finding that the strike was not discrimi-
natory. To prevail on these arguments, Lamon bears a
heavy burden. She must show that the adjudication of her
claim by the Wisconsin Supreme Court “resulted in a
decision that was contrary to, or involved an unreasonable
application of, clearly established federal law, as deter-
mined by the Supreme Court of the United States,” 28
U.S.C. § 2254(d)(1), or “was based on an unreasonable
determination of the facts in light of the evidence presented
in the State court proceeding.” Id. § 2254(d)(2); see also Rice
v. Collins, 126 S. Ct. 969, 974 (2006). In other words, she
must establish not only that the court was wrong, but that
it applied Supreme Court precedent in an “objectively
6                                               No. 05-4018

unreasonable manner,” Brown v. Payton, 544 U.S. 133, 141
(2005), that fell “well outside the boundaries of permissible
differences of opinion.” See Hardaway v. Young, 302 F.3d
757, 762 (7th Cir. 2002). Although Lamon directly attacks
the trial judge’s Batson ruling, we evaluate the decision of
the last state court to rule on the merits of a prisoner’s
claim, Charlton v. Davis, 439 F.3d 369, 374 (7th Cir. 2006),
here the opinion of the Wisconsin Supreme Court. As a
result, Lamon can prevail only if the Wisconsin Supreme
Court unreasonably applied precedent from the Supreme
Court of the United States in upholding the trial judge’s
decision.
  We start with the trial judge’s ruling. Lamon argues,
echoing the dissenters, that the Wisconsin Supreme Court
erred because, in her view, the trial judge’s terse ruling
casts doubt on whether he ever assessed the credibility
of the prosecutor and her explanation as Batson’s third step
requires. But we can infer from the record that the trial
judge engaged in the step-three inquiry: the court observed
the prosecutor give her explanation, asked her several
follow-up questions that were aimed at testing her credibil-
ity, allowed Lamon the opportunity to respond, and then
ruled. Although it is certainly good practice to explain why
a proffered explanation has been found credible, we cannot
conclude that the Wisconsin Supreme Court unreasonably
applied clearly established Supreme Court precedent in
declining to require anything further of the trial judge in
this case. In fact, the court expressly noted the Supreme
Court’s pronouncement that “a state court need not make
detailed findings addressing all the evidence before it” so
long as the relevant inquiry is undertaken. Lamon, 664
N.W.2d at 780-81, (citing Miller-El I, 537 U.S. at 347).
  Next we consider the process engaged in by the trial judge
in deciding to credit the prosecutor’s reasons for striking
Bell from the jury pool. Lamon argues that she was denied
a complete Batson hearing because the judge did not
No. 05-4018                                                 7

personally question Bell. She asserts that the judge failed
to follow the mandate set forth in Miller-El v. Dretke, 125 S.
Ct. 2317, 2325 (2005) (hereafter Miller-El II ), which
instructs trial judges to consider “all relevant circum-
stances” at the third step of the Batson analysis.
  Although we agree that a trial judge must analyze the
relevant evidence before determining if a prosecutor’s race-
neutral explanation is credible, see Coulter v. Gilmore, 155
F.3d 912, 921 (7th Cir. 1998), Lamon incorrectly assumes
that Bell’s responses to questions posed by the judge after
the strike would have proven relevant to the inquiry.
Lamon’s attorney explained that he “questioned the
factual accuracy of [the prosecutor’s] reasons” and “wanted
to use [Bell’s] answers to prove his point,” but he aims at
the wrong target. The relevant question during the third
step of the Batson inquiry is whether a strike was racially
motivated. Hernandez v. New York, 500 U.S. 352, 365
(1991); Williams v. Chrans, 957 F.2d 487, 491 (7th Cir.
1992). It follows that Batson and its progeny direct trial
judges to assess the honesty—not the accuracy—of a
proffered race-neutral explanation. See Purkett v. Elm, 514
U.S. 765, 789 (1995) (per curiam) (admonishing lower court
for focusing on the “reasonableness of the asserted nonracial
motive . . . rather than the genuineness of the motive”
(emphasis in original)); United States v. George, 363 F.3d
666, 674 (7th Cir. 2004) (explaining that under Batson “the
government’s proffered reason for the strike need not be
particularly persuasive, or even based on quantifiable data,
so long as it is not pretextual”); United States v. Montgom-
ery, 210 F.3d 446, 453 (5th Cir. 2000) (“[T]he ultimate in-
quiry for the judge is not whether counsel’s reason is
suspect, or weak, or irrational, but whether counsel is
telling the truth in his or her assertion that the challenge
is not race-based.”).
  Reflecting the limited nature of the inquiry, the proce-
dures required in assessing counsel’s motive are limited as
8                                               No. 05-4018

well. In Batson the Court expressly declined to mandate
“particular procedures.” Batson, 476 U.S. at 99. Since
then the Court has explained that observing the “demeanor
of the attorney” will often provide the “best evidence” of
purposeful discrimination. See Hernandez, 500 U.S. at 365.
In that vein, there certainly does not exist any “clearly
established” Supreme Court precedent suggesting that a
party has the right to call stricken panelists as witnesses
and question them during a Batson hearing. Rather, we
have held that Batson does not require the use of eviden-
tiary proceedings which would be unlikely to produce
evidence bearing on counsel’s credibility. See Williams, 957
F.2d at 491. In fact, in Williams we affirmed the denial
of the defendant’s request to question a stricken panel-
ist—the same request that Lamon made—because it “would
not have been probative of whether . . . the prosecution
sought to exclude [the panelist] on the basis of race.” Id.
  Here, likewise, Lamon had the opportunity to discredit
the prosecutor, and questioning Bell would not have further
divulged whether the prosecutor sincerely doubted his
veracity. After all, the prosecutor’s concerns were based on
Bell’s silence. And even if questioning Bell revealed that he
was unrelated to the Bell family that the prosecutor had in
mind, that fact would not have shed light on whether the
prosecutor honestly believed that Dondre Bell was a member
of that family. As we said, the law is clear that it is the
honesty of the prosecutor’s explanation—and that
alone—which a trial judge must assess at the third step of
the Batson analysis. Accordingly, we cannot say that the
Wisconsin Supreme Court unreasonably applied federal law
when it held that the trial judge conducted an adequate,
although minimal and not a model to be followed, step-three
inquiry into Lamon’s Batson claim.
  Lastly, we consider whether the trial court erred in
finding that the strike was not discriminatory. Citing
No. 05-4018                                                  9

Miller-El II, Lamon contends that the prosecutor’s failure
to individually question Bell is itself evidence of discrimina-
tion. But on collateral review, state-court factual findings
are presumed correct; the petitioner has the burden of
rebutting the presumption by “clear and convincing evi-
dence.” 28 U.S.C. § 2254(e)(1); see also Rice, 126 S. Ct. at
974. Lamon has not met this burden. This case is nothing
like Miller-El II where a side-by-side comparison of the voir
dire testimony revealed that the prosecutor’s reasons for
striking black panelists applied with equal force to white
panelists who were selected as jurors, Miller-El II, 125 S.
Ct. at 2325-26, leading the Court to conclude that the
prosecutor’s explanation “reeks of afterthought.” Id. at
2328. Much to the contrary, the check run on Bell’s address
along with the vague answer given to the prior employment
question rendered credible to the trial judge the prosecu-
tor’s honest, even if possibly mistaken, belief that Bell
would not have answered additional questions honestly.
 Accordingly, we AFFIRM the district court’s denial of
Lamon’s petition for a writ of habeas corpus.
10                                               No. 05-4018

  ROVNER, Circuit Judge, dissenting. The majority “cannot
say that the Wisconsin Supreme Court unreasonably
applied federal law when it held that the trial judge
conducted an adequate, although minimal and not a
model to be followed, step-three inquiry into Lamon’s
Batson claim.” Supra, at 8-9. But on this record, there is no
indication that the trial court ever engaged in any step-
three analysis under Batson. Because the trial court
engaged in no step-three analysis, I believe that the
Wisconsin Supreme Court unreasonably applied federal law
and I therefore respectfully dissent.
   The trial court said precious little on the Batson issue, so
little that it is worth repeating. As the parties began to
strike jurors, defense counsel asked to be heard in cham-
bers. The court began the hearing by asking defense
counsel, “What’s the problem?” Tr. at 24. Counsel then
lodged his Batson challenge. Addressing the prosecutor, the
court verified that the juror in question was the only black
juror on the panel. Tr. at 25. The court then stated, “And as
I recall you did not even ask him any individual questions.
Do you have some reason for the strike?” Tr. at 25. The
prosecutor offered her reasons, citing among other things,
the report on police contacts at the juror’s address. The
court asked the clerk to mark the report as an exhibit. Tr.
at 25-26. After the prosecutor offered an additional reason
for the strike, the court solicited a response from defense
counsel. Lamon’s lawyer noted that the stricken juror had
a common last name, and that the prosecutor could have
questioned him individually if she truly was concerned that
he was a member of the family listed in the police report.
Tr. at 25-28. The prosecutor then noted her concern that the
juror “was not responding to the questions on voir dire and
was not being completely forthright and honest.” Tr. at 28.
The court asked, “Specifically what questions are you
referring to, counsel?” Tr. at 28. The prosecutor noted that
juror Bell failed to raise his hand in response to her ques-
No. 05-4018                                                 11

tion regarding whether any relatives or close friends had
been a victim of a crime. Tr. at 29. Defense counsel again
noted that the prosecutor could have questioned juror Bell
about her concerns but did not. Counsel then asked the
court to voir dire juror Bell before allowing the strike. Tr. at
29. The court then asked the prosecutor, “Any particular
reason, Mrs. Bollendorf, why you didn’t make specific
inquiry as to the juror as to some of these matters?” Tr. at
29. She replied that she did not think the juror would be
any more forthcoming when questioned individually
and that she did not wish to appear to be singling him
out. The court then ruled, “Well, I think the State has made
its case and it does have just cause for the strike.” Tr. at 29-
30.
  To sum up the trial court’s entire Batson analysis:
    Step one: “What’s the problem?” “[T]he only black juror
    is the one in question.”
    Step two: “Do you have some reason for the strike?”
    “Any particular reason . . . why you didn’t make specific
    inquiry as to the juror as to some of these matters?”
    “Well, I think the State has made its case . . . ”
    Step three: “. . . and it does have just cause for the
    strike.”
  At step one, a defendant must make out a prima facie
case of discriminatory jury selection. Miller-El v. Dretke,
545 U.S. 231, 239, 125 S. Ct. 2317, 2324 (2005). Given that
the State used its first peremptory challenge to strike the
sole African-American venireperson, the trial court assumed
the prima facie case was shown, and the State did not object
to that assumption.
  At step two, the burden shifts to the prosecution to
come forward with a neutral explanation for challenging
jurors within an arguably targeted class, in this case,
African-American members of the jury pool. After the
12                                               No. 05-4018

prosecutor offered her reasons, the court found that “the
State has made its case.” Miller-El, 545 U.S. at 239, 125
S. Ct. at 2324.
  At step three of the analysis, “the trial court then will
have the duty to determine if the defendant has established
purposeful discrimination.” Miller-El, 545 U.S. at 239, 125
S. Ct. at 2325. But instead of determining whether the
defendant established purposeful discrimination, the court
said that the State “does have just cause for the strike.”
This is not a step-three analysis; it is a statement that indi-
cates ignorance on the part of the trial court regarding
its duty at that stage of the proceedings. The burden at this
step belongs to the defendant, not the State. And “just
cause” is a phrase that courts use when analyzing strikes
for cause, not peremptory strikes. Nowhere does the
court acknowledge its duty at step three. Nowhere does
the court actually indicate that it has determined wheth-
er purposeful discrimination has taken place. In other
words, there is no step-three analysis at all, and the court’s
comments indicated only utter confusion about the Batson
analysis. In the complete absence of any step-three analy-
sis, it was unreasonable for the Wisconsin Supreme Court
to find a “minimal and not a model to be followed, step-
three inquiry.” The analysis was not minimal; it was non-
existent. And it was not a model because, if any analysis
occurred, it is invisible in the record.
  Had the trial court conducted a step-three analysis, it
might have noticed, as the Supreme Court did in Miller-El
that the “State’s failure to engage in any meaningful voir
dire examination on a subject the State alleges it is con-
cerned about is evidence suggesting that the explanation is
a sham and a pretext for discrimination.” Miller-El, 545
U.S. at 246, 125 S. Ct. at 2328 (quoting Ex parte Travis, 776
So. 2d 874, 881 (Ala. 2000)). The prosecutor’s repeated
refusal to question juror Bell about her concerns was
evidence that her race-neutral reasons for the strike were
No. 05-4018                                                13

a sham. Had the trial court engaged in a step-three analy-
sis, it could have compared juror Bell to the white jurors
selected for the panel so that it could determine whether
the prosecutor ran criminal background checks on any of
them, whether they lived in high crime neighborhoods, and
whether they had questionable work histories, all reasons
the prosecutor used to strike juror Bell. It is especially
ironic that the majority distinguishes Miller-El on the
grounds that we have no side-by-side comparison of the voir
dire testimony revealing whether the prosecutor’s reasons
for striking black panelists applied with equal force to white
panelists who were selected as jurors. There is a simple
reason we have no such comparison: the trial court engaged
in no step-three analysis where such a comparison could be
made. It is a patently unreasonable application of federal
law to allow the Wisconsin courts to redefine Batson as a
two-step test.
  I therefore respectfully dissent.

A true Copy:
       Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—11-8-06